IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20355
                          c/w No. 99-20415
                        Conference Calendar



MIRELLA LANDI ADELMAN, AS NEXT
FRIEND OF SON DANIEL LINDSEY
ADELMAN,

                                         Plaintiff-Appellant,

versus

NOVARTIS PHARMACEUTICALS CORPORATION;
CLOZARIL NATIONAL REGISTRY,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-4353
                        - - - - - - - - - -

                         October 19, 1999

Before JONES, SMITH, and STEWART Circuit Judges.

PER CURIAM:*

     Mirella Adelman, as next friend of her son, Daniel Lindsey

Adelman, seeks in forma pauperis (IFP) status to appeal the

district court’s dismissal of her action pursuant to 42 U.S.C.

§ 1983 and her habeas application.   Ms. Adelman has arguably

demonstrated that she is a pauper.   See Fed. R. App. P.

24(a)(1)(A), (5); Carson v. Polley, 689 F.2d 562, 586 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20355
                           c/w No. 99-20415
                                 -2-

1982).   However, because Novartis is not a state actor, and Ms.

Adelman has not alleged that Novartis conspired with a state

actor, she has failed to demonstrate a nonfrivolous issue for

appeal of her § 1983 action.   See Fed. R. App. P. 24(a)(1)(C);

Carson, 689 F.2d at 586; § 1983; Hobbs v. Hawkins, 968 F.2d 471,

479-80 (5th Cir. 1992).   As for her habeas application, neither

Ms. Adelman nor her son, Daniel, is in prison.   Her motion for

IFP status is therefore DENIED, and these appeals are DISMISSED

as frivolous.   See 5th Cir. R. 42.2.

     Ms. Adelman’s motion for appointment of counsel is DENIED.

     APPEALS DISMISSED; MOTIONS DENIED.